DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed January 13, 2022. As directed by the amendment: Claims 9, 15, and 17 have been amended. Claims 1-22 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (US 2014/0088711), herein referred to as Chin.
Regarding claim 9, Chin discloses kit (100, 180) (figures 1-3, 4A-4D, 5A, 5B, 6, 7A, 7B, 8A, 8B) for installing a spine implant (110), the kit comprising: an installation tool (180), and a spine implant (110), the spine implant (110) comprising: a body (see figure 4D below) defining a superior surface (see figure 4D below), an inferior surface (see figure 4D below), a curved first end of the body (see figure 4D below), a planar second end of the body (see figure 4D below), a first lateral side (see figures 4C and 4D below) between the first end (see figure 4D below) and the second end (see figure 4D below), and a second lateral side (see figures 4C and 4D below) between the first end (see figure 4D below) and the second end (see figure 4D below), the body (see figure 4C below) having: a cavity (see figure 4C below) extending through the body (see figure 4C below) from the superior surface (see figure 4C below) to the inferior surface (see figure 4C below), the cavity (see figures 4C and 4D below) defining a first lateral interior wall (see figures 4C and 4D below), a second lateral interior wall (see figures 4C and 4D below), a first interior end wall (see figures 4C and 4D below), and a second interior end wall (see figures 4C and 4D below), a first superior guide (119b) in the first lateral interior wall (see figures 4C and 4D below), a second superior guide (119d) in the second lateral interior wall (see figures 4C and 4D below), the first superior guide (119b) and the second superior guide (119d) defining a superior blade guide (see figures 4C and 4D below), a first inferior guide (119a) in the first lateral interior wall (see figures 4C and 4D below), a second inferior guide (119c) in the second lateral interior wall (see figures 4C and 4D below), the first inferior guide (119a) and the second inferior guide within opening 118 of the cage 112, ¶66 and figure 1) during implantation of the body (¶67) and movable along the superior blade guide after implantation of the body (¶67) such that a distal end of the first blade (130b) extends out of the cavity (figure 2) from the superior surface (figure 2) and beyond the body (figure 2), and a second blade (130a) situated in the cavity (figures 1-3) on the inferior blade guide (figures 1-3), the second blade (130a) disposed completely within the cavity (in the “non-engaged” configuration pins 130a and 130b are stored within opening 118 of the cage 112, ¶66 and figure 1) during implantation of the body (¶67) and movable along the inferior blade guide after implantation of the body (¶67) such that a distal end of the second blade (130a) extends out of the cavity (figure 2) from the inferior surface (figure 2) and beyond the body (figure 2), and the installation tool (180) comprising: a handle (186), a shaft (182) connected to the handle (186) and having a tip (182a, 182b) configured to (i.e. capable of) engage the body of the spine implant (110) during installation thereof (¶68), and a rod (184, 184a, 184b, 185) movable relative to the shaft (182) to extend the first and second blades (130a, 130b) (¶68). 

    PNG
    media_image1.png
    966
    822
    media_image1.png
    Greyscale

Regarding claim 10, Chin discloses wherein the first blade (130b) and the second blade (130a) are each movable by the installation tool (180) between a first position (figure 1) wherein a proximal end (figure 1) and the distal end (figure 1) are completely 
Regarding claim 11, Chin discloses further comprising a first channel (119e) extending a first length (figure 4C) along a first lateral side of the body (see figure 4C above).
Regarding claim 12, Chin discloses further comprising a second channel (119h) extending a second length (figure 4D) along a second lateral side of the body (see figure 4D above), the second lateral side of the body (see figure 4D above) arranged opposite the body from the first lateral side of the body (see figure 4D above), wherein the tip of the shaft (182) includes a first prong (182b) and a second prong (182a), wherein during installation of the spine implant (110) the first prong (182b) is received in the first channel (119e) of the body of the spine implant (110), and the second prong (182a) is received in the second channel (119h) of the body of the spine implant (110) (¶68).
Regarding claim 13, Chin discloses further comprising: first serrations (113) (¶66) on the superior surface (112e) of the body of the spine implant (110), and second serrations (113) (¶66) on the inferior surface (112f) of the body of the spine implant (110).
Regarding claim 14, Chin discloses wherein the distal end of the first blade (130b) of the spine implant (110) has a first barb (figures 3, 5A, 5B), and the distal end of the second blade (130a) of the spine implant (110) has a second barb (figures 3, 5A, 5B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 2014/0088711) in view of Lee et al. (US 2013/0245767), herein referred to as Lee.
Regarding claim 17, Chin discloses a kit (100, 180) (figures 1-3, 4A-4D, 5A, 5B, 6, 7A, 7B, 8A, 8B) for installing an implant (110), the kit comprising: an installation tool (180), and an implant (110), the implant (110) comprising: a body (see figure 4D above) defining a superior surface (see figure 4D above), an inferior surface (see figure 4D above), a first end of the body (see figure 4D above), a second end of the body (see figure 4D above), a first lateral side (see figures 4C and 4D above) between the first end (see figure 4D above) and the second end (see figure 4D above), and a second lateral side (see figures 4C and 4D above) between the first end (see figure 4D above) and the second end (see figure 4D above), the body (see figure 4C above) having: a cavity (see figure 4C above) extending through the body (see figure 4C above) from the superior surface (see figure 4C above) to the inferior surface (see figure 4C above), the cavity (see figures 4C and 4D above) defining a first lateral interior wall (see figures 4C and 4D above), a second lateral interior wall (see figures 4C and 4D above), a first interior within opening 118 of the cage 112, ¶66 and figure 1) of the spine implant (110) during implantation (¶67), and wherein the first blade (130b) is movable along the superior blade guide after implantation of the body (¶67) to a deployed position (figure 2) such that the proximal end is disposed within the body (figure 2) and the distal end of the first blade (130b) extends out of the cavity (figure 2) from the superior surface (figure 2) and beyond the body (figure 2), and a second blade (130a) movably engaged with the inferior blade guide (see figures 4C and 4D above), wherein a proximal end (figure 1) and the distal end (figure 1) of the second blade (130a) are disposed completely within the cavity (in the “non-engaged” configuration pins 130a and 130b are stored within opening 118 of the cage 112, ¶66 and figure 1) of the spine implant (110) during implantation (¶67), and wherein the first blade (130a) is movable along the inferior blade 
Next, Chin discloses a spinal fusion implant but lacks a detailed description on wherein the implant is a TLIF implant.
However, Lee teaches a spinal fusion implant can be a TLIF implant (¶16, ¶38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chin’s implant to be a TLIF implant as taught by Lee, since such a modification would provide a specific surgical approach to implant the implant into a patient’s spine.
Regarding claim 18, the modified Chin’s kit has wherein the distal end of the first blade (130b of Chin) of the TLIF implant (the modified Chin’s implant) has a first barb (figures 3, 5A, 5B of Chin), and the distal end of the second blade (130a of Chin) of the TLIF implant (the modified Chin’s implant) has a second barb (figures 3, 5A, 5B of Chin).
Regarding claim 21, the modified Chin’s kit has wherein the shaft (182 of Chin) includes a first prong (182b of Chin) to be received in the first channel (119e of Chin) of the body of the TLIF implant (the modified Chin’s implant), and a second prong (182a of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,463,503. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP lies in the fact that the USP claims includes more elements and are thus, more specific. Thus, the USP is in effect a “species” of the “generic” invention of the instant application’s claims. It has been held that the generic invention is “anticipated” by the “species”.

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. 
generally claimed, Chin discloses a cavity (see figure 4C above) extending through the body (see figure 4C above) from the superior surface (see figure 4C above) to the inferior surface (see figure 4C above), the cavity (see figures 4C and 4D above) defining a first lateral interior wall (see figures 4C and 4D above), a second lateral interior wall (see figures 4C and 4D above), a first interior end wall (see figures 4C and 4D above), and a second interior end wall (see figures 4C and 4D above), the first blade (130b) disposed completely within the cavity (in the “non-engaged” configuration pins 130a and 130b are stored within opening 118 of the cage 112, ¶66 and figure 1) during implantation of the body (¶67), and the second blade (130a) disposed completely within the cavity (in the “non-engaged” configuration pins 130a and 130b are stored within opening 118 of the cage 112, ¶66 and figure 1) during implantation of the body (¶67). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775